Citation Nr: 0900703	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  02-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for type II diabetes mellitus.

2.  Entitlement to an initial rating greater than 20 percent 
for diabetic retinopathy.

3.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for type II diabetes 
mellitus.

4.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for diabetic retinopathy.

(The issues of whether the severance of service connection 
for type II diabetes mellitus and diabetic retinopathy, as of 
April 1, 2006, was proper are addressed in a separate 
decision by the Board.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a March 2002 rating decision, the RO granted service 
connection for type II diabetes mellitus and diabetic 
retinopathy, and assigned initial 20 percent ratings for each 
disability effective July 9, 2001.  The veteran appealed the 
initial ratings and effective dates of awards assigned.

A January 2003 RO rating decision awarded an effective date 
of May 8, 2001 for the awards of service connection for 
diabetes mellitus and diabetic retinopathy.  

In a July 2004 rating decision, the RO severed service 
connection for type II diabetes mellitus and diabetic 
retinopathy effective October 1, 2004.  However, the RO 
restored service connection for both disabilities in a 
September 2004 rating decision based upon due process 
grounds.

In a January 2006 rating decision, the RO severed service 
connection for type II diabetes mellitus and diabetic 
retinopathy effective April 1, 2006.  The veteran appealed 
this determination, which is the subject matter of another 
Board decision being simultaneously issued.

In October 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held in 
Cleveland, Ohio.  The hearing transcript is associated with 
the claims folder.

The issues of entitlement to higher initial ratings for 
diabetes mellitus and diabetic retinopathy are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At a Travel Board hearing on October 29, 2008, the 
veteran withdrew his appeal seeking an effective date earlier 
than May 8, 2001 for the award of service connection for 
diabetes mellitus.

2.  At a Travel Board hearing on October 29, 2008, the 
veteran withdrew his appeal seeking an effective date earlier 
than May 8, 2001 for the award of service connection for 
diabetic retinopathy.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to an effective date 
earlier than May 8, 2001 for the award of service connection 
for type II diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to an effective date 
earlier than May 8, 2001 for the award of service connection 
for diabetic retinopathy have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has certified for appeal issues of entitlement to an 
effective date earlier than May 8, 2001 for the awards of 
service connection for diabetes mellitus and diabetic 
retinopathy.  The Board has jurisdiction where there is a 
question of law or fact on appeal to the Secretary.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision. Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on October 29, 2008, the veteran 
withdrew his appeal seeking earlier effective dates for the 
awards of service connection for diabetes mellitus and 
diabetic retinopathy.  The transcript has been reduced to 
writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 
355, 357-58 (1993).  Hence, there is no allegation of error 
of fact or law for appellate consideration on these claims 
and they are dismissed for lack of jurisdiction by the Board.


ORDER

The claim of entitlement to an effective date earlier than 
May 8, 2001 for the award of service connection for type II 
diabetes mellitus is dismissed.

The claim of entitlement to an effective date earlier than 
May 8, 2001 for the award of service connection for diabetic 
retinopathy is dismissed.


REMAND

As addressed in a separate Board decision, the veteran's 
awards of service connection for diabetes mellitus and 
diabetic retinopathy have been restored.  Prior to the 
severance proceedings, the veteran had appealed the initial 
ratings assigned for these disabilities.  A VA compensation 
and pension examination, conducted for the purpose of 
evaluating the nature and severity of the veteran's diabetes 
mellitus and diabetic retinopathy, has not been provided 
since January 2004.

In light of this history, the Board finds that the veteran 
should be afforded current VA examination(s) to determine the 
nature and severity of his service-connected diabetes 
mellitus and diabetic retinopathy.  Thereafter, the RO should 
adjudicate the initial ratings assigned for the veteran's 
diabetes mellitus and diabetic retinopathy dating back to May 
8, 2001.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the 
veteran's treatment for diabetes mellitus 
and diabetic retinopathy within the Ohio 
VA Healthcare System since June 2008.

2.  Schedule the veteran for appropriate 
VA examination(s) to determine the current 
severity of the service-connected diabetes 
mellitus and diabetic retinopathy.  The 
claims folder should be provided to the 
examiner(s) for review.  The examiner(s) 
should provide the following findings:

  a) indicate whether the veteran's 
service-connected diabetes mellitus 
medically requires regulation of 
occupational and recreational activities 
for its control; 
  b) describe any additional complications 
(other than diabetic retinopathy) which 
are attributable to the veteran's service-
connected diabetes mellitus, if any; and 
  c) evaluate the veteran's diabetic 
retinopathy by measuring visual acuity and 
field of vision.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  Upon completion of the above, 
readjudicate the initial ratings claims 
for the entire appeal period.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his representative 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


